People v Terry (2019 NY Slip Op 03824)





People v Terry


2019 NY Slip Op 03824


Decided on May 15, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
MARK C. DILLON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2016-01056
 (Ind. No. 14-00973)

[*1]The People of the State of New York, respondent,
vRobert Terry, appellant.


Karl A. Scully, Mount Vernon, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jennifer Spencer and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Barry E. Warhit, J.), rendered January 7, 2016, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of the right to appeal precludes appellate review of his claim of ineffective assistance of counsel. While the waiver would not preclude appellate review of a claim that the ineffective assistance of counsel affected the voluntariness of a plea of guilty, the defendant does not advance such a contention (see People v Gott, 165 AD3d 1283, 1284; People v Weston, 145 AD3d 746, 747; People v Solis, 111 AD3d 654, 655; People v Perazzo, 65 AD3d 1058, 1059).
SCHEINKMAN, P.J., DILLON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court